DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 12 July 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.
  NOTE:  The IDS was filed after the mailing of a Final Rejection, which requires both a certification statement and a fee as required by C.F.R. 1.97(d)

Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05 August 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 112(a) has been withdrawn. 

pages 8-10, filed 05 August 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
   See Applicant's arguments provided on page 9, lines 2-7 of the response submitted 05 August 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6 and 8-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856